DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                            Response to Arguments
2.	Applicant's arguments filed May 11, 2022 have been fully considered but they are not persuasive. 
	In re page 5, applicant argues that Krasadakis merely teach to switch the gaze image to the other position and fail to teach to switch the gaze image at the same position when the gaze is moved.
	In response, the examiner respectfully disagrees. Krasadakis discloses the auto-scroll speed adjustment in page 8, paragraphs #0072- #0074 that the auto-scroll is performed based on the movement of the user’s gaze. The auto-scrolling of Krasadakis is switched to the same position as the user’s gaze is moved as required by the claimed invention.
	In re page 5, applicant also argues that Krasadakis additionally teaches away to determine the image is switchable when the position of the gaze because Krasadakis discloses switching the UI window where the gaze point moves from the first UI window to the second UI window and must become stable on the second UI window.
In response, the examiner respectfully disagrees. From the passages in page 8, paragraph #0072-#0074 regarding the auto-scrolling, Krasadakis discloses the adjusting the auto-scrolling speed is adjusted when the auto-scrolling text is moving too fast or too slow. The auto-scrolling text moving too fast or too slow of Krasadakis anticipates the claimed the gaze is not stable. Additionally, when user’s gaze is moving in auto-scrolling mode, the user’s gaze is not stable as compared to when the user’s gaze is in focus. Thus, Krasadakis does indeed discloses all the claimed limitations of independent claims.
     Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 3-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krasadakis (US 2017/0212583 A1).
In considering claim 5, Krasadakis discloses all the claimed subject matter, note 1) the claimed a display unit that displays a first image at a place is met by the presentation component 110 (Fig. 1, page 3, paragraph #0028), 2) the claimed an acquisition unit that acquires a motion of a user is met by the I/O component 118 and gaze detector applications (Fig. 1, page 3, paragraphs #0029 and #0031), 3) the claimed a determination unit that determines that the first image is to be switched when a predetermined determination condition is satisfied, and if the first image to be switched, determines that the first image is switchable according to a degree of the motion of a gaze of the user from the first image so that a position of the gaze is not stable is met by the auto-scroll speed adjustment based upon a user eye movement (Fig. 7, paragraphs #0072- #0074 and page 9, paragraph #0091), and 4) the claimed a switching unit that switches the first image to a second image at the place at a timing when the first image is switchable is met by the auto-scroll speed adjustment based upon a user eye movement (Fig. 7, paragraphs #0072-# 0074).
In considering claim 3, the claimed wherein the degree of the motion of the gaze of the user includes a total moving distance according to the motion of the gaze of the user includes a total moving distance according to the motion of the gaze of the user, and wherein the determination unit determines that the first image is switchable when the total moving distance is greater than a predetermined threshold is met by the auto-scroll speed adjustment based upon a user eye movement (Fig. 7, paragraphs #0072- #0074). 
In considering claim 4, the claimed wherein the degree of the motion of the gaze of the user includes a distance between a plurality of places which the user viewed, and wherein the determination unit determines that the first image is switchable when the distance is greater than a predetermined threshold is also met by the auto-scroll speed adjustment based upon a user eye movement (Fig. 7, paragraphs #0072- #0074).
In considering claim 6, Krasadakis discloses all the claimed subject matter, note 1) the claimed a display unit that displays a first image at a place is met by the presentation component 110 (Fig. 1, page 3, paragraph #0028), 2) the claimed an acquisition unit that acquires a motion of a user is met by the I/O component 118 and gaze detector applications (Fig. 1, page 3, paragraphs #0029 and #0031), 3) the claimed a determination unit that determines that the first image is to be switched when a predetermined determination condition is satisfied, and if the first image to be switched, determines that the first image is switchable when a speed of a motion of a gaze of the user from the first image exceeds a predetermined value so that a position of the gaze is not stable is met by the auto-scroll speed adjustment based upon a user eye movement (Fig. 7, paragraphs #0072- #0074 and page 9, paragraph #0091), and 4) the claimed a switching unit that switches the first image to a second image at a place at a timing when the first image is switchable is met by the auto-scroll speed adjustment based upon a user eye movement (Fig. 7, paragraphs #0072- #0074).
In considering claim 7, the claimed wherein the determination unit determines the first image is switchable when a number of times that the speed of the motion of the gaze of the user exceeds the predetermined vale exceeds a predetermined threshold value is met by the auto-scroll speed adjustment based upon a user eye movement (Fig. 7, paragraphs #0072- #0074). 
In considering claim 8, the claimed wherein the determination unit determines the first image is switchable switched when a duration while the speed of the motion of the gaze of the user exceeds the predetermined value exceeds a predetermined threshold value is also met by the auto-scroll speed adjustment based upon a user eye movement (Fig. 7, paragraphs #0072- #0074). 
In considering claim 10, Krasadakis discloses all the claimed subject matter, note 1) the claimed a display unit that displays a first image at a place is met by the presentation component 110 (Fig. 1, page 3, paragraph #0028), 2) the claimed an acquisition unit that acquires a motion of a user is met by the I/O component 118 and gaze detector applications (Fig. 1, page 3, paragraphs #0029 and #0031), 3) the claimed a determination unit that determines that the first image is to be switched when a predetermined determination condition is satisfied, and if the first image to be switched, determines that the first image is switchable when a speed of a motion of the head of the user exceeds a predetermined value so that a position of the gaze is not stable is met by the auto-scroll speed adjustment based upon a user eye movement (Fig. 7, paragraphs #0072- #0074), and 4) the claimed a switching unit that switches the first image to a second image at a place at a timing when the first image is switchable is met by the auto-scroll speed adjustment based upon a user eye movement (Fig. 7, paragraphs #0072- #0074).
Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG U TRAN whose telephone number is (571)272-7358.  The examiner can normally be reached on M-F 10:00AM- 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W. MILLER can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

July 15, 2022
/TRANG U TRAN/Primary Examiner, Art Unit 2422